In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-2194
LEONARD ASKEW,
                                            Plaintiff-Appellant,
                               v.

CITY OF CHICAGO, ILLINOIS; FRANK E. QUINN III;
and WALTER W. PUCHALSKI,
                                  Defendants-Appellees.
                     ____________
       Appeal from the United States District Court for the
         Northern District of Illinois, Eastern Division.
          No. 04 C 3863—Suzanne B. Conlon, Judge.
                         ____________
     ARGUED MARCH 1, 2006—DECIDED MARCH 15, 2006
                     ____________


 Before EASTERBROOK, WILLIAMS, and SYKES, Circuit
Judges.
  EASTERBROOK, Circuit Judge. According to a dispatch
based on a 911 call, a black man driving a maroon car had
pulled a gun near 103rd Street and Pulaski Avenue in
Chicago. Police arrived swiftly and found Leonard Askew’s
maroon car on the median that divides Pulaski’s lanes.
They asked Askew, who is black, whether he had a gun; he
said no, though a frisk turned up a knife. Craig Padgett and
Carrie Lis, who had been standing at the side of the road,
told the officers that during a road-rage incident Askew had
brandished a knife and threatened to kill them. (Padgett
2                                                No. 05-2194

accused Askew of hitting Lis’s car, and an argument
ensued.)
  Officers Frank Quinn and Walter Puchalski took Askew
into custody and charged him with making an armed
threat, placing Padgett and Lis in apprehension of battery.
He was released on bond the next morning. Charges
were dismissed when Padgett and Lis failed to appear in
court. Askew then sued Quinn and Puchalski under 42
U.S.C. §1983. He contends that they violated his rights
under the fourth amendment by arresting him without
probable cause. (Askew also seeks to hold the City of
Chicago liable on state-law theories that we need not
discuss.) The district court granted summary judgment for
the defendants. 2005 U.S. Dist. LEXIS 8276 (N.D. Ill. Apr. 6,
2005).
  Gramenos v. Jewel Companies, Inc., 797 F.2d 432 (7th
Cir. 1986), holds that allegations by eyewitnesses supply
probable cause when the statements, if true, show that
a crime has occurred. It does not matter, Gramenos adds,
whether the accused person denies the allegations. Police
need not conduct an investigation but may arrest and let
prosecutors and courts determine who is telling the truth.
See also, e.g., Wilson v. McRae’s, Inc., 413 F.3d 692 (7th Cir.
2005); Driebel v. Milwaukee, 298 F.3d 622, 643-44 (7th Cir.
2002); Pasiewicz v. Lake County Forest Preserve District,
270 F.3d 520, 524 (7th Cir. 2001).
  The Gramenos principle has qualifications: when, for
example, the police know that the accuser may harbor a
grudge against the accused, see Hebron v. Touhy, 18 F.3d
421 (7th Cir. 1994) (dictum) (evicted tenants’ accusations
against landlord), or when it is doubtful that the allegations
(even if true) add up to a crime, see Bevier v. Hucal, 806
F.3d 123 (7th Cir. 1986), then some follow-up may be
required to make an arrest “reasonable.” The police did not
have any reason to suspect that Padgett and Lis were
No. 05-2194                                                  3

out to frame Askew, however, and a threat to kill or
maim regularly is dealt with by criminal prosecution.
Askew was armed with a knife, and his car was stopped
in the middle of a thoroughfare, itself an offense and a
potential reason for arrest. See Whren v. United States, 517
U.S. 806 (1996); Atwater v. Lago Vista, 532 U.S. 318 (2001).
  Recognizing that the story Padgett and Lis told, if taken
at face value, establishes probable cause for arrest, Askew
wants a crack at arguing to a jury that the officers should
not have believed his accusers. There was a discrepancy
between the radio dispatch (that the assailant had a gun)
and the statements at the scene (that the assailant had
a knife). If Padgett and Lis changed their stories, per-
haps they were making it all up—though perhaps the
dispatcher heard Lis wrong on the phone or misspoke on
the radio. Askew adds that Padgett and Lis acted suspi-
ciously by inquiring whether they would be compelled to
appear in court and what would happen to them if they
did not. Askew takes that as evidence that they were
bringing false charges, though perhaps the police thought
it implied their fear of Askew and a desire to disappear
from his life as quickly as possible. Finally, Askew sees it as
suspicious that Padgett and Lis signed the criminal com-
plaint before the officers completed it (a task they did not
finish until reaching the stationhouse); were they anxious
to avoid a perjury rap? Only a jury can sort out these
inconsistencies, Askew maintains.
  If these subjects were material, then there would be work
for a jury to do. They are not material. Padgett and Lis said
that they had been threatened by a man with a weapon,
and a search revealed that Askew (whose maroon car was
just where the 911 call placed the incident) had a weapon.
It is possible, we suppose, that Padgett and Lis were trying
to get someone—anyone—in trouble and were surprised
when an innocent person happened to be carrying a knife,
and then quickly changed their story from gun to knife, but
4                                                No. 05-2194

this is unlikely. Why would mischief-makers hang around,
waiting to be caught and prosecuted themselves? A slip of
the tongue (whether by Lis during the call or by the dis-
patcher) is much more likely. Defendants suggest another
possibility: perhaps someone else saw the altercation and
made an independent 911 call, describing the weapon
incorrectly. Askew could have cleared this up by obtaining
a recording of the 911 call. He did not do so.
  The idea behind Gramenos and similar decisions is that
police often encounter competing and inconsistent stories.
One person makes an accusation; another denies it; police
on the scene must act yet lack the tools to determine
immediately where the truth lies. The Constitution permits
them to initiate the criminal process and leave the sifting
of competing claims and inferences to detectives, prosecu-
tors, judges, and juries in the criminal prosecution. If states
think that this gives accused persons insufficient protection,
they are free to enact statutes either staying the officers’
hand or providing recompense to those exonerated in the
criminal process.
  The sort of inconsistencies to which Askew points are
normal. Eyewitnesses remember things differently. Police
don’t always follow correct procedure (here, defendants
concede, they should have completed the charge form before
the complaining witnesses signed). If these were sufficient
to permit second-guessing and damages, then the job of
policing would be very risky financially as well as physi-
cally. Police would respond by disbelieving witnesses (or not
acting on allegations), lest they end up paying damages,
and the public would suffer as law enforcement declined.
Often the victims themselves live in the shadows and do not
fancy a trip to court, which may expose aspects of their lives
they prefer to keep hidden; arresting on their accusations
would be especially risky to the police; yet everyone is
entitled to protection from crime, and that protection would
erode if the arrested person could collect from the police
No. 05-2194                                                5

every time a civil jury concludes that it would have handled
the incident differently. That’s why we have held that the
sort of inconsistencies and glitches that characterize
real investigations do not disentitle police to rely on
eyewitness statements. See, e.g., Spiegel v. Cortese, 196
F.3d 717, 724-26 (7th Cir. 2000); Gerald M. v. Conneely, 858
F.2d 378, 381 (7th Cir. 1988).
  It is uncontested that Padgett and Lis, in view of Askew,
identified him as their assailant. He was found with a knife,
which Padgett and Lis identified as the weapon that Askew
had brandished. His car was stopped in the median of a
busy street, a position consistent with a road-rage alterca-
tion. These uncontested facts supply probable cause for his
arrest.
                                                  AFFIRMED
A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-15-06